Stanley v City of New York (2016 NY Slip Op 00895)





Stanley v City of New York


2016 NY Slip Op 00895


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Friedman, J.P., Acosta, Andrias, Saxe, Feinman, JJ.


172 307059/13

[*1]Lamont Stanley, et al., Plaintiffs-Appellants, —
vThe City of New York, et al., Defendants-Respondents.


Law Office of Andrew C. Laufer, PLLC, New York (Andrew C. Laufer of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for respondents.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered October 15, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The doctrine of res judicata bars this action alleging violations of 42 USC §§ 1983 and 1985 stemming from plaintiffs' arrest in 2011. Plaintiffs could have raised their current claims in their prior action, which involved the same incident and parties (see Matter of Hunter, 4 NY3d 260, 269 [2005]). Although one of plaintiffs' claims was not dismissed on the merits in the prior action, they did not pursue that claim in this action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK